UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7430


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRYONTO MCGRIER, a/k/a Rodney Jones,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. David A. Faber, Senior District Judge. (2:93-cr-00196-1)


Submitted: February 18, 2021                                 Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terryonto McGrier, Appellant Pro Se. Courtney Lucille Cremeans, Assistant U.S.
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terryonto McGrier appeals the district court’s order denying his motion to reduce

his supervised release term, pursuant to § 404 of the First Step Act of 2018 (“First Step

Act”), Pub. L. No. 115-391, 132 Stat. 5194, 5222, and his motion for early termination of

his supervised release term, pursuant to 18 U.S.C. § 3583(e)(1). Although the court found

McGrier eligible for relief under the First Step Act, the court exercised its discretion not to

reduce or terminate his term of supervised release. In reaching its decision, the court

accurately described the record, considered the 18 U.S.C. § 3553(a) factors, and explained

its reasons for denying the motions. We conclude that the district court did not abuse its

discretion in denying McGrier’s motions under the First Step Act and § 3583(e)(1). See

United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020) (reviewing decision on First

Step Act motion for abuse of discretion); United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999) (reviewing decision on § 3583(e)(1) motion for abuse of discretion).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2